Title: To John Adams from C. W. F. Dumas, 10 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



Honoured & dear Sir
La haie 9 10. Janvier Fevr. 1781

Je suis encore inconsolable de la publication précipitée de la Résolution: car elle m’a fait manquer l’occasion d’une adresse toute belle et toute naturelle que j’aurois pu faire de votre part à certaine Cour par le moyen de son Ministre ici, et même de ménager une premiere entrevue entre vous et lui à cette occasion. L’A—— r de notre Allié pense comme moi. Il a approuvé la maniere dont j’ai tiré parti des debris de cette occasion manquée, ainsi que l’adresse dont je vous envoyai hier copie, et que je lui ai montrée ce matin. Du reste il pense comme vous, que si Vous Monsieur, ou quelque autre Plénipotentiaire Am. concluiez un Traité avec quelque Puissance, quand même elle ne seroit pas nommée dans vos pouvoirs, un tel Traité ne fût valable et confirmé par le C–; enfin que, Si en vertu de l’article 10 que vous citez, Sa Cour devoit faire l’invitation, il faudroit commencer par en requerir le R——.
Les Etats provinciaux d’Hollde. se sont séparés, et ne se rassembleront que Mercredi prochain en huit. Je puis donc, si vous le desirez, m’absenter d’ici et aller passer cet intervalle à Amsterdam, Soit chez vous, Soit chez Mr. De N——, qui m’invite. Permettez seulement que je vous découvre candidement l’embarras où je me trouve constamment, toutes les fois qu’il s’agit de voyager. C’est que la somme très-modique, qui m’a été allouée jusqu’ici pour vivre, et pour les fraix que le service des Etats Unis m’occasionne, ne me permet pas de faire souvent de ces voyages, malgré toute l’économie que je puis y mettre, Sans m’incommoder beaucoup, à moins que vous ne puissiez et vouliez prendre Sur vous, Monsieur, de mettre ces fraix-là, lorsque je vous en rendrai compte, à la charge du Congrès: car je ne puis les répéter de Mr. F—— n, qui m’a renvoyé à l’égard de toute augmentation ultérieure, à ce que le Congrès ordonnera de moi et de mon sort. Il seroit bon, cependant, que je pusse profiter de ces Intervalles, où il n’y a rien à faire ici, pour aller les passer à Amstm., sur-tout dans le temps que vous y êtes.
Entre nous, Mr. De N—— desire que j’aille chez lui pour lui aider (apparemment pour l’Impression) à un Emprunt qu’il va ouvrir, dit-il. Ayez la bonté de me marquer ce qui en est, sans faire semblant avec lui que je vous en aie écrit. Assurément, Si je puis être utile en cela, comme en toute autre chose, je Suis prêt à partir au premier ordre.
Mr. C—— a fait une vilaine faute dans la traduction de la Résolution. Il fait dire une fausseté au Congrès en traduisant comme S’il y avoit invited thereto, au lieu qu’il y a if invited thereto. C’est Mr. l’A——r de fce. qui me l’a fait remarquer: car je n’ai point lu le reste de la traduction, l’Ambr. ne pouvant me laisser cette Gazette, parce qu’il devoit l’envoyer en Fce. Quant au Minre. à qui j’ai fait remettre une Copie de cette Traduction pour sa Cour, il m’a fait remercier: mais je n’ai pu le revoir encore, parce qu’il S’est trouvé tous ces jours fort occupé. Et d’ailleurs, je dois un peu ménager mes visites là jusqu’à ce que sa Cour soit décidée à la guerre: ce qui dépend de la conduite de celle de nos ennemis.
Je Suis avec un vrai & sincere respect Monsieur Votre très-humble & très-obéissant servit.

Dumas

